DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on February 18, 2021.
Applicant’s amendment of Claim 1 with additional subject matter has been acknowledged and has necessitated the new grounds of rejection set forth in this office action.
Applicant’s new claims Claims 21-31 have been acknowledged and have necessitated the new grounds of rejection set forth in this office action.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/477294, filed March 27, 2017, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claim 1 is a relative term which renders the claim indefinite.  The term "substantially no ferromagnetic material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim recites the limitation of "substantially no ferromagnetic material" which is indefinite because it is not clear to what degree of ferromagnetism is accepted as "substantially no ferromagnetic material". Most pertinent part of the present specification states “Reducing or substantially eliminating any ferromagnetic materials from the MR-compatible ultrasound probe 16 may reduce the appearance of artifacts in the MR images and increase MR-compatibility of the MR-compatible ultrasound probe 16.” [0058]. Which, it does not define the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what degree of ferromagnetism is accepted as "substantially no ferromagnetic material".


The dependent claims are also being rejected due their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 21-23, 25-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1) first embodiment, and further in view of Gerold et al. 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”
Regarding Claim 1, Peszynski et al. hereinafter Peszynski discloses an ultrasound probe (Abstract);
a body (Fig.2, Para [0026] – “Cable interconnects 38, sensor elements (which are piezoelectric elements, impedance matching layers, etc.) and other mechanical components 40 comprise the sensor” therefore the box shape in Fig.2 containing these elements is interpreted as the body) comprising one or more electrical components of the ultrasound probe (Para [0026] – “FIG. 2 also shows inner frame 36, disposed within the housing 28, and cable shield 34 extending to cable interconnects 38, which electrically connect the electrical conductors within transducer lines 24 to the sensor elements (not shown explicitly therein)”).;
	an outermost housing enclosing the ultrasound probe (Fig.2 – 28);
	an electromagnetic interference (EMI) shield surrounding the body and disposed between the body and the housing (Fig.2 – 46, Para [0028] – “The EMI shield, however, must cover continuously all signal and control circuits within the transducer”),
	a transducer disposed on a patient-facing surface of the ultrasound probe (Fig.2 – the acoustic lenses 44, 49 and the array stack are placed on the end opposite of the handle 26 therefore the transducer elements are on a patient-facing surface); and
a cable coupled to the body and configured to communicatively couple the ultrasound probe to an ultrasound imaging system of the multi-modality imaging system (Fig.1, Para [0024] – “The transducer includes a connector 22 at its proximal end for electrically connecting to the console. The connector 22 is attached to transducer lines or cabling 24 with lines or cabling physically connecting the connector to a transducer handle 26, and electrically connecting the connector to the transducer electronics/sensor interconnects (not shown in FIG. 1) disposed within transducer housing 28.” therefore the cabling is coupled to the transducer electronics in the body of the probe);
Conversely Peszynski does not teach an ultrasound probe configured for use in a multi-modality imaging system,
the EMI shield is configured to reduce interference between the ultrasound probe and one or more different imaging systems of the multi-modality imaging system;
the ultrasound probe has substantially no ferromagnetic material content and is magnetic resonance-compatible
However Gerold et al. hereinafter Gerold discloses an ultrasound probe (Pg. 2404 right column third paragraph – “MRI-compatible probes were fabricated”) configured for use in a multi-modality imaging system (Pg. 2404 abstract – “The preliminary work reported here aimed to show that it is possible to combine ultrasound and MRI technologies for imaging”),
the EMI shield is configured to reduce interference between the ultrasound probe and one or more different imaging systems of the multi-modality imaging system (Pg.2405 left col. Fourth para. – “create a casing that would shield the device from high frequency interference, such as the 63.8 MHz RF field of a 1.5 T MRI system”).
the ultrasound probe has substantially no ferromagnetic material content (Pg. 2406 – “no ferromagnetic materials were used in their construction.”) and is magnetic resonance-compatible (Pg. 2406 right col. first para. – “We have investigated the design of ultrasonic transducers and arrays for operation simultaneously with MRI scanning. We have shown that it is possible to select materials that avoid interaction with the static magnetic field of the MRI system”).
Peszynski and Gerold are both analogous arts considering they are both in the field of shielding an ultrasound probe to reduce EMI interference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One would have motivation to combine because Gerold shows that “it is possible to combine ultrasound and MRI technologies for imaging, with little or no degradation in signal and image quality, even though the MRI environment is hostile to other passive and electrically active devices” (Pg. 2404 Abstract).
Regarding Claim 2, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 1.
Peszynski further discloses the cable comprises a second EMI shield enclosing the cable (Fig.2 – cable shield 32).
Regarding Claim 4, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Peszynski further discloses a thin foil covering a face of the transducer (Para [0026] – “The sensor are enclosed with a very thin metal shield comprising foil or metalized plastic film 48, bonded to an outer surface of acoustic lens 44”), wherein the EMI shield, the second EMI shield, and the thin foil provide approximately full EMI shielding of the body, the transducer, and the cable of the ultrasound probe (Para [0026] - “An EMI shield 46 is arranged to meet electrically with, or overlap thin foil or metalized film, 48, which shield 46 is electrically connected to the foil/film shield 48 and cable shield 34”, Para [0014] – “One embodiment of this invention includes a transducer or transducer assembly in which all transducer components, which may include the sensor, sensor stack, transducer array, sensor interconnects, cabling housing and system interconnects, are entirely shielded” therefore the shielding of the body, the sensors, and the cable provides full EMI shielding).
Regarding Claim 5, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Further, Peszynski discloses the cable comprises an insulative outer layer surrounding the second EMI shield (Fig.5 – Para [0034] – “Signal conductors 112 are included to electrically connect sensors to an ultrasound system” therefore the open end 114 which is described as the shielding), and wherein the second EMI shield comprises a plurality of layers comprising one or more conductive wrap layers, one or more wire braid layers, or a combination thereof (Fig.5, Para [0034] – “A metal braid or double counter wound monocoil 114 is shown soldered to end fittings on the metal housing frame. Split housings 116 are shown clamped over a terminator with a braid or double monocoil soldered for continuous shielding”).

Regarding Claim 21, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Peszynski does not disclose the ultrasound probe further comprises an acoustic stack, wherein the acoustic stack has no ferromagnetic material content.
However Gerold discloses the ultrasound probe further comprises an acoustic stack (Pg. 2404 right col. Fourth para. – “The main components of a biomedical imaging ultrasound transducer are: piezoelectric material (piezoceramic or piezocomposite), backing, matching layer”), wherein the acoustic stack has no ferromagnetic material content (Pg.2404 right col. Fourth para. – “To fabricate an MRI-compatible transducer, it was necessary to examine each component in turn.”, pg. 2406 left col. Last para. – “It is quite simple to evaluate the first two sources of hazard: for the devices described here, no pulling force and no torque were detected, as expected as no ferromagnetic materials were used in their construction”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One would have motivation to combine because Gerold shows that “it is possible to combine ultrasound and MRI technologies for imaging, with little or no degradation in signal and image quality, even though the MRI environment is hostile to other passive and electricallyactive devices” (Pg. 2404 Abstract).
Regarding Claim 22, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
Conversely Peszynski does not disclose the acoustic stack comprises an interface layer with no ferromagnetic material content.
However Gerold discloses the acoustic stack comprises an interface layer (Pg. 2405 right col. Second para. – “The matching layer placed on the front surface of the piezoelectric material has the function to achieve efficient ultrasonic coupling to the patient’s skin”) with no ferromagnetic material content (Pg.2405 right col. Third para. – “In the transducers we report, the matching layer also has the function of electrical shielding.”, pg. 2406 left col. Last para. – “no ferromagnetic materials were used in their construction”).
Peszynski and Gerold are both analogous arts considering they are both in the field of shielding an ultrasound probe to reduce EMI interference.

Regarding Claim 23, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
Conversely Peszynski does not disclose the acoustic stack comprises a non-magnetic filled foam backing. 
However Gerold discloses the acoustic stack comprises a non-magnetic filled foam backing (Pg.2405 left col. Second para. – “Instead of using ferromagnetic materials, it is possible to use fillers such as Al2O3 or Cu powder to achieve similar results in a 0-3 connectivity epoxy composite, although with a lower acoustic impedance than for conventional backing materials.”, 0-3 composites have pockets to be filled and therefor is considered as a foam which is filled with Al2O3 or Cu which are both known to be non-magnetic).
Peszynski and Gerold are both analogous arts considering they are both in the field of shielding an ultrasound probe to reduce EMI interference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One 
Regarding Claim 25, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
Conversely Peszynski does not disclose the acoustic stack further comprises an outer matching layer without nickel.
However Gerold discloses the acoustic stack further comprises an outer matching layer without nickel (Pg. 2405 right col. Third para. – “In fact, it was possible to create a Cu – epoxy composite to act as a reasonable matching layer and to provide shielding from the RF pulse.”).
Peszynski and Gerold are both analogous arts considering they are both in the field of shielding an ultrasound probe to reduce EMI interference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One would have motivation to combine because Gerold shows that “it is possible to combine ultrasound and MRI technologies for imaging, with little or no degradation in signal and image quality, even though the MRI environment is hostile to other passive and electrically active devices” (Pg. 2404 Abstract).
Regarding Claim 26, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
the ultrasound probe further comprises an interconnect (Para [0030] – “The TEE probe 80 includes a complete EMI (or RF) shield, where the probes' sensor array, array interconnects, cabling”) and an electronics board (Para [0035] – “the drive motor power/switch interface may employ a motor control comprising a printed circuit board with active ESU isolation circuitry. Such a design must incorporate a controlled shield, e.g., ESU shielding, and isolation circuitry, e.g., ESU isolation circuitry, on a common PCB”), wherein the interconnect and the electronics board both include non-ferromagnetic passive components (Para [0014] – “One embodiment of this invention includes a transducer or transducer assembly in which all transducer components, which may include the sensor, sensor stack, transducer array, sensor interconnects, cabling housing and system interconnects, are entirely shielded.”, Para [0026] – “cable interconnects 38, which electrically connect the electrical conductors within transducer lines 24 to the sensor elements (not shown explicitly therein).”, Para [0031] – “A shielded multiplane drive motor/encoder interface PCB, with external switch interface 90 is shown.”) and nonferromagnetic connectors (Para [0025 – “An EMI or RFI shield surrounds transducer connector 62”). 
Regarding Claim 27, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
Pesynski discloses the ultrasound probe further comprises one or more system channel boards (Para [0035] – “all components are completely shielded, for example, but not limited to a front face of the matrix array, the array interconnects, control electronics, etc., and electrical communication means included therein.”, the control electronics are interpreted as the channel boards), wherein a plurality of non-ferromagnetic connectors (Para [0026] – “cable interconnects 38, which electrically connect the electrical conductors within transducer lines 24 to the sensor elements (not shown explicitly therein).”) and a direct solder coax (Para. [0027] – “The electrical connection to the cable shield 34, and if included, the thin foil or metalized film 48, may be implemented using conductive epoxy, solder”, Para [0025] – “ An electronic shield 68 surrounds all electrical systems within the housing 52, including cables 60”) are used for the one or more system channel boards (Para [0035] – “all components are completely shielded, for example, but not limited to a front face of the matrix array, the array interconnects, control electronics, etc., and electrical communication means included therein.”, Para [0026] – “cable shield 34 extending to cable interconnects 38, which electrically connect the electrical conductors within transducer lines 24 to the sensor elements (not shown explicitly therein)”, therefore the cable and the cable connectors are interpreted as the electrical communication means of the control electronics [system channel boards]).
Regarding Claim 30, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 21.
Conversely Peszynski does not disclose the acoustic stack comprises a non-magnetic filled foam backing and wherein the acoustic stack comprises an outer matching layer without nickel.
However Gerold discloses the acoustic stack comprises a non-magnetic filled foam backing (Pg.2405 left col. Second para. – “Instead of using ferromagnetic materials, it is possible to use fillers such as Al2O3 or Cu powder to achieve similar results in a 0-3 connectivity epoxy composite, although with a lower acoustic impedance and wherein the acoustic stack comprises an outer matching layer without nickel (Pg. 2405 right col. Third para. – “In fact, it was possible to create a Cu – epoxy composite to act as a reasonable matching layer and to provide shielding from the RF pulse.”).
Peszynski and Gerold are both analogous arts considering they are both in the field of shielding an ultrasound probe to reduce EMI interference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One would have motivation to combine because Gerold shows that “it is possible to combine ultrasound and MRI technologies for imaging, with little or no degradation in signal and image quality, even though the MRI environment is hostile to other passive and electrically active devices” (Pg. 2404 Abstract).
Regarding Claim 31, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Peszynski does not disclose the ultrasound probe has no ferromagnetic material content.
However Gerold discloses the ultrasound probe has no ferromagnetic material content (pg. 2406 left col. Last para. – “It is quite simple to evaluate the first two sources of hazard: for the devices described here, no pulling force and no torque were detected, as expected as no ferromagnetic materials were used in their construction”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Gerold to achieve the same results. One would have motivation to combine because Gerold shows that “it is possible to combine ultrasound and MRI technologies for imaging, with little or no degradation in signal and image quality, even though the MRI environment is hostile to other passive and electrically active devices” (Pg. 2404 Abstract).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1) first embodiment, Gerold et al. 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”, and further in view of Tang et al. NPL 2007 “Multi-modal Imaging: Simultaneous MRI and Ultrasound Imaging for Carotid Arteries Visualization”.
Regarding Claim 3, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Peszynski further discloses the EMI shield is electrically coupled to the second EMI shield (Para [0026] – “An EMI shield 46 is arranged to meet electrically with, or overlap thin foil or metalized film, 48, which shield 46 is electrically connected to the foil/film shield 48 and cable shield 34”).
Conversely Peszynski and Gerold do not teach the EMI shield comprises aluminum,
the EMI shield comprises aluminum (Pg. 2603-2604 bridging paragraph – “Suitable shielding was done on the US system to limit the radio frequency (RF) interference introduced into the MR images.  Aluminum foil was contiguously applied to the entire length of US probe cable, engine box and the firewire cable”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to incorporate the ultrasound shielding and its application of Tang to achieve the same results. One would have motivation to combine because “with proper RF shielding of the cables and US transducer, the interference from US operation to MRI was much reduced.” (Pg.2605 Results first para.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Gerold et al. 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers” and further in view of Taylor et al. (US 20140145781A1).
Regarding Claim 6, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Peszynski does not teach one or more low noise amplifiers disposed within the body, wherein the cable has a length greater than three meters, and wherein visible image quality of the images obtained by the ultrasound probe is not significantly reduced by the length of the cable due to the presence of the one or more low noise amplifiers.
one or more low noise amplifiers disposed within the body (Para [0030] – “provide a buffer or amplifier in the ultrasound probe near the transducer to amplify the receive signal before the receive signal is transmitted along the cable.”), wherein the cable has a length greater than three meters (Para [0030] – “Ultrasound cables can be relatively long, such as 2 meters or more”, the reference is overlapping the claimed range and overlaps the range from the specification of longer than three meters which is within the range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”), and wherein visible image quality of the images obtained by the ultrasound probe is not significantly reduced by the length of the cable due to the presence of the one or more low noise amplifiers (Para [0030] – “Ultrasound cables can be relatively long, such as 2 meters or more, and can present a relatively large parasitic load that can attenuate the low voltage receive signal. Accordingly, it can be desirable to provide a buffer or amplifier in the ultrasound probe”).
Peszynski and Taylor are both analogous arts considering they are both in the field of ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to incorporate the amplifier of Taylor to achieve the same results. One would have motivation to combine because it can be desirable to provide an amplifier in the probe when ultrasound cables become long (Para [0030]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Gerold et al. 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”, and further in view of Tchang et al. (US 20180263597A1).
	Regarding Claim 7, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 1.
	Conversely Peszynski does not teach a fastener disposed on a non-transducer surface of the ultrasound probe, wherein the fastener is configured to hold the ultrasound probe in place relative to a patient, and a strap coupled to the fastener and configured to hold the ultrasound probe in place against the patient.
	However Tchang et al. hereinafter Tchang discloses a fastener disposed on a non-transducer surface of the ultrasound probe (Fig.8 shows the fastener attached on a non-transducer surface), wherein the fastener is configured to hold the ultrasound probe in place relative to a patient (Para [0001] – “the invention relates to a device for positioning, fixating and/or stabilizing said probe on a patient's body”), and a strap coupled to the fastener and configured to hold the ultrasound probe in place against the patient (Fig.1 – 120 a,b,c,d).
Peszynski and Tchang are both analogous arts considering they are both in the field of ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to add the fixation device of Tchang to achieve the same results. One would have motivation to 
Regarding Claim 8, Peszynski, Gerold, and Tchang disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Peszynski does not teach the fastener comprises a rotatable fastener rotatable about a central axis of the ultrasound probe, wherein rotation about the central axis allows an orientation of the ultrasound probe about the axis to be changed while the ultrasound probe is held against the patient via the strap.
However Tchang discloses the fastener comprises a rotatable fastener rotatable about a central axis of the ultrasound probe, wherein rotation about the central axis allows an orientation of the ultrasound probe about the axis to be changed while the ultrasound probe is held against the patient via the strap (Fig.3, Fig.4, Para [0067]-[0068] – “Base 101 comprises a generic ring 103, which is movably connected to the base 101. Ring 103 may be rotated around a virtual central axis. Ring 103 holds base module 102 which may be tilted around an axis perpendicular or any angle to the virtual central axis. Ring 103 and/or base 101 may comprise locking means 104 a,b,c,d for securing ring 103 in a preferred position.  Base module 102 comprises a receiver module 105 which is arranged for holding a customized or customizable adapter or receiver 106 for receiving and retaining a medical instrument such as an ultrasound probe”, Para [0089] – “The receiver 106 is rotationally movable with respect to the base 101 so as to enable orientation of the probe 200 with respect to the surface contact area”).

Regarding Claim 9, Peszynski, Gerold, and Tchang disclose all the elements of the claimed invention as cited in Claims 1, 7, and 8.
Peszynski further discloses the EMI shield is configured to contact the housing such that heat may be transferred from the body to the EMI shield to the housing (Fig.2 shows no open space between the shielding of the body and the housing therefore any heat from the electronic components inside the body of the probe would be transferred from the components to the shield and to the housing).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Gerold et al. NPL 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”, and further in view of Bouzari et al. NPL 2016 “Volumetric Synthetic Aperture Imaging with a Piezoelectric 2-D Row-Column Probe.”
Regarding Claim 24, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 21.
Conversely Peszynski does not teach the acoustic stack further comprises an outer matching layer of a titanium tungsten combination.
	However Bouzari et al. hereinafter Bouzari discloses the acoustic stack (Pg. 3 Probe Manufacturing and Characterization – “Separately, a high-attenuation, further comprises an outer matching layer of a titanium tungsten combination (Pg. 3 Probe Manufacturing and Characterization – “A metal stack of titanium tungsten, nickel vanadium, and gold in that order were then sputtered on the top and bottom surfaces of the composite for electrodes”, the three metals used in the metal stack are interpreted as the stack of matching layers cited above).
Peszynski and Bouzari are both analogous arts considering they are both in the field of shielding ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to add the titanium tungsten matching layer of Bouzari to achieve the same results. One would have motivation to combine because “The imaging performance assessment results may represent a reference guide for possible applications of such an array in different medical fields” (Pg. 2 Abstract).  Additionally, Wikipedia lists both Titanium and Tungsten as paramagnetic therefore one would have motivation to use the disclosed titanium tungsten as a shielding against electromagnetic radiation.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Gerold et al. NPL 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”, and further in view of Speicher et al. NPL 2015 “MRI Compatible Ultrasound Transducers for Simultaneous Acquisition of Coregistered Ultrasound to MRI Data”.
Regarding Claim 28, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 21.
Conversely Peszynski does not teach a plurality of non- ferromagnetic mechanical fasteners.
However Speicher et al. hereinafter Speicher discloses a plurality of non- ferromagnetic mechanical fasteners (Pg. 1003 Materials and Fabrication – “To use ultrasound probes in strong magnetic fields, first of all it must be ensured that all components are nonferromagnetic. That means that iron (Fe), nickel (Ni) and cobalt (Co) comprising parts could not be used. Therefore all parts have to be examined for these materials… The last part relates to the shielding, wiring and housing including construction parts like screws and clamps”, therefore the fasteners [screws and clamps] are examined to ensure all components are nonferromagnetic, therefore it is interpreted ferromagnetic fasteners would be replaced with nonferromagnetic fasteners).
Peszynski and Speicher are both analogous arts considering they are both in the field of shielding ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to add the non-ferromagnetic fasteners of Speicher to achieve the same results. One would have motivation to combine because by providing a probe with non-ferromagnetic material including fasteners it allows one to detect and track the motion using ultrasound while the MR image is acquired. (Pg. 1003 first para.).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Gerold et al. 2010 “Early Exploration of MRI-compatible Diagnostic Ultrasound Transducers”, Speicher et al. NPL 2015 “MRI Compatible Ultrasound Transducers for Simultaneous Acquisition of Coregistered Ultrasound to MRI Data”, and Elias (US 20090025732 A1).
Regarding Claim 29, Peszynski and Gerold disclose all the elements of the claimed invention as cited in Claim 21 and 28.
Conversely Peszynski does not teach the plurality of non- ferromagnetic mechanical fasteners comprises a plurality of brass screws.
However Speicher et al. hereinafter Speicher discloses the plurality of non- ferromagnetic mechanical fasteners (Pg. 1003 Materials and Fabrication – “To use ultrasound probes in strong magnetic fields, first of all it must be ensured that all components are nonferromagnetic. That means that iron (Fe), nickel (Ni) and cobalt (Co) comprising parts could not be used. Therefore all parts have to be examined for these materials… The last part relates to the shielding, wiring and housing including construction parts like screws and clamps”, therefore the fasteners [screws and clamps] are examined to ensure all components are nonferromagnetic, therefore it is interpreted ferromagnetic fasteners would be replaced with nonferromagnetic fasteners).
Peszynski and Speicher are both analogous arts considering they are both in the field of shielding ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Gerold to add the non-ferromagnetic fasteners of Speicher to achieve the same results. One would have motivation to combine because by providing a probe with non-ferromagnetic material 
Conversely Peszynski, Gerold, and Speicher do not teach the plurality of non- ferromagnetic mechanical fasteners comprises a plurality of brass screws.
However Elias discloses the plurality of non- ferromagnetic mechanical fasteners comprises a plurality of brass screws (Para [0027] – “Such non-ferromagnetic materials include for instance VA4 stainless steel screws and threads, aluminum plates, pins, screws and air-pressure nozzles made of brass”).
Peszynski and Elias are both analogous arts considering they are both in the field of protecting a medical device against a magnetic field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski, Gerold, and Speicher to add the brass screws of Elias to achieve the same results. One would have motivation to combine because by providing a probe with non-ferromagnetic material including fasteners it “Therefore they produce no image artefacts that make a diagnosis impossible when non-ferromagnetic materials are used for the components disposed inside the imaging passage 38 of the magnetic resonance tomograph.” (Para. [0027]).
Response to Arguments
Applicant’s arguments, pages 8-10, filed February 18, 2021, with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

JP2006025892A – Hashimoto discloses an ultrasound probe with electromagnetic shielding of the circuit board, the transducer unit, and the cable
US 20120157853 A1 – Gelly et al. discloses an ultrasound probe incorporating electromagnetic interference shielding encompassing the active components as well as the cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/R.C.L./Examiner, Art Unit 3793    

 /SERKAN AKAR/ Primary Examiner, Art Unit 3793